 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332Paul Mueller Company and Sheet Metal Workers International Association, Local No. 208.  Cases 17ŒCAŒ18912, 17ŒCAŒ19208, and 17ŒCAŒ19352 September 25, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On January 21, 1998, Administrative Law Judge Al-bert A. Metz issued the attached decision.  The Respon-dent filed exceptions, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority to a three-member panel. The Board has considered the judge™s decision and the record in light of the exceptions and briefs and has de-cided to affirm the judge™s rulings, findings, and conclu-sions, as modified, and to adopt the recommended Order as modified. The Respondent has excepted to the judge™s finding that it violated Section 8(a)(5) by unilaterally implement-ing changes in the list of preferred providers under the Med-Pay health care delivery system.  In another case involving the same parties, the administrative law judge found that the Respondent violated Section 8(a)(5) by its unilateral implementation of the entire Med-Pay pro-gram.  The remedy for that violation requires the Re-spondent, on request of the Union, to restore the health insurance program in existence prior to the implementa-tion of the entire Med-Pay program and to make unit employees whole, with interest, for any losses resulting from the unlawful change.  The Respondent did not ex-cept to the unfair labor practice finding in that case or to the remedy, and we have today adopted them as part of our Decision and Order in Paul Mueller Co., 332 NLRB No. 29 (Sept. 25, 2000).  We find that litigation of the unfair labor practice issue in the cited case obviates the need for an additional unfair labor practice finding and remedy in this case.  We shall therefore delete remedial provisions relevant to this issue from the judge™s recom-mended Order and notice. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Paul Mueller Company, Springfield, Missouri, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. 1. Insert the following as new paragraph 2(c) and sub-stitute the former paragraph 2(c) for paragraph 2(d). ﬁ(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-charge of Steve Slone and, within 3 days thereafter, no-tify him in writing that this has been done and that the discharge will not be used against him in any way.ﬂ 2. Delete paragraphs 1(e) and 2(e) and reletter the sub-sequent paragraphs. 3. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  The Sheet Metal Workers International Association, Lo-cal No. 208, is the exclusive representative of our em-ployees in the following appropriate collective-bargaining unit:   All full-time and regular part-time craftsmen, fabrica-tors, and production workers employed by Paul Muel-ler Company at its Springfield, Missouri facility, ex-cluding all executives, managers, professional employ-ees, technical employees, office employees, clerical employees, administrative employees, guards, and su-pervisors as defined in the Act and employees em-ployed in the machine shop, maintenance areas, and other machinist work areas.  WE WILL NOT refuse to promptly reinstate unfair la-bor practice strikers who unconditionally offer to return to work. WE WILL NOT deal directly with unit employees con-cerning proposed changes in their hours and days of work. WE WILL NOT refuse to meet and confer regarding grievances filed by the Union. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of the Board™s Order, offer Steve Slone full reinstatement to his former 332 NLRB No. 30  PAUL MUELLER CO. 333job as the second-shift 24-gun welder without prejudice 
to his seniority or any other rights or privileges previ-
ously enjoyed. 
WE WILL make Steve Slone whole for any loss of 
earnings and other benefits resulting from our refusal to 

promptly reinstate him, as a returning unfair labor prac-
tice striker, to his former job, less any net interim earn-
ings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful discharge of Steve Slone, and WE WILL, within 3 
days thereafter, notify him in
 writing that this has been 
done and that the discharge will not be used against him 
in any way. 
WE WILL recognize and, on request, bargain with the 
Union as the exclusive collective-bargaining representa-

tive of the employees in the above-described unit and, if 
an understanding is reached, embody the understanding 
in a signed agreement. 
WE WILL promptly meet a
nd confer with the Union 
concerning grievances. 
 PAUL MUELLER COMPANY 
Richard C. Auslander,
 Esq., for the General Counsel. 
Stanley E. Craven, Esq., for the Respondent.
  Michael Krasovec, for the Charging Party.
 DECISION INTRODUCTION 
ALBERT A. METZ, Administra
tive Law Judge.  This case 
was heard at Springfield, Missouri, on November 21, 1997.  
The Sheet Metal Workers International Association, Local 208 
(Union) has charged that Paul Mueller Company (Respondent) 
violated Section 8(a)(1), (3),
 and (5) of the National Labor 
Relations Act (Act).  On the entire record, including my obser-
vation of the demeanor of the witnesses, and after consideration 
of the briefs filed by the Gene
ral Counsel and the Respondent, I 
make the following
1 FINDINGS OF FACT 
I. JURISDICTION AND LABOR ORGANIZATION 
The Respondent admits that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 

the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. BACKGROUND 
The Respondent is a manufacturer of steel tanks and other 
products and maintains a place of business in Springfield, Mis-
souri.  The Union has been the collective-bargaining represen-
                                                          
                                                           
1 Counsel for the General Counsel™s unopposed motion to correct 
page 30, line 18 of the transcript is granted. The line is corrected to 
read, ﬁDid you walk picket?ﬂ His othe
r request to correct the transcript 
regarding ﬁline 5 of page 31ﬂ is de
nied as the requested correction does 
not appear at the cited line 
and page of the transcript. 
tative of certain of the Respondent™s employees since 1977.
2  The most recent collective-bargaining contract between the 
parties had a term of June 12, 
1991, to June 11, 1994. On July 
25, 1995, the unit employees went on strike.  The Union subse-
quently filed unfair labor practice charges against the Respon-
dent and a hearing was ultimately held before Judge Marion C. 
Ladwig.3  On May 21, 1997, Judge Ladwig issued his decision 
relating to those charges.4  He found that the Respondent had 
engaged in various unfair labor
 practices, including unlawfully 
refusing to bargain in good faith, and that the July 25, 1995 

strike was an unfair labor practice strike.  At the time of the 
instant hearing, Judge Ladwig™s decision was on appeal to the 
Board. III. REINSTATEMENT OF STEVE SLONE Employee Steve Slone works for the Respondent as a fabri-
cator. Slone had been working regularly on the second shift 24 

gun welder since 1989.  He was cross-training on the seam 
welder at the time he went on strike, but there was no showing 
that this was a permanent assignment.  Slone is an active union 
member and chief steward for the Union. He remained working 
until October 2, 1995, when he joined the strike. On November 
8, 1996, at the behest of the 
Union, Slone made an uncondi-
tional offer to return to work on November 12. On November 

11 the Respondent answered Slone™s request, stating that there 
were ﬁno available openings to which he can return.ﬂ (G.C. 
Exh. 6.)  
At the time Slone requested reinstatement, Robert Kinder, a 
nonunit machinist, was working on the third shift operating the 
24 gun welding machine.  On about November 17 Kinder was 
replaced on the third shift 24 gun welder by Bill Smith, a non-
striking employee. Smith had been in training since October 24 
to learn how to operate the 24 gun welder. Smith continued to 
work the third shift 24 gun welder until December 2 when he 
was transferred to Slone™s prestrike position of 24 gun welder 
on the second shift.  Smith has re
mained in that job since that 
date.  Upon an unconditional offer to return to work, an unfair la-
bor practice striker is entitled to immediate and full reinstate-

ment to his former job or, if that
 job is no longer available, to a 
substantially equivalent position.  
Grondorf, Field, Black & 
Co., 318 NLRB 996, 997 (1995).  I find that Kinder, as a non-
unit employee, was a strike replacement and that Slone, as an 
unfair labor practice striker, was entitled to replace Kinder on 
the third shift 24 gun welder.  
Super Glass Corp., 314 NLRB 
596 fn. 1 (1994). If Slone had been properly reinstated to take 
Kinder™s job he would then have been transferred to the second 
shift 24-gun welder commencing December 2.  I find that by 
 2 The unit is:  All full-time and regular part-time craftsmen, fabricators, and 
production employees employed by Respondent at its Springfield, 
Missouri, facility, excluding all executives, managers, profes-
sional employees, technical employees, office employees, clerical 
employees, administrative employees, guards, and supervisors as 
defined in the Act and employees employed in the machine shop, 
maintenance areas and other machinist work areas. 
3 The lead case of those charges is 17ŒCAŒ17623. 
4 JDŒ60Œ97. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334refusing to promptly reinstate 
Slone, and ultima
tely assign him 
to the second-shift job, the Respondent violated Section 8(a)(1) 
and (3) of the Act.  
IV. DIRECT DEALING 
Several employees testified th
at since May 1997 supervisors 
have told them that the Respondent was considering changing 

the employees™ work hours and days to a 4-day, 10-hour sched-
ule.  The employees were polled
 by the Respondent as to their 
preferences if the changes were implemented.
5  The Respon-
dent never consulted the Union about the proposed changes or 
asked its permission to discuss th
e matter directly with employ-
ees. I find that work schedules are a mandatory subject of bar-
gaining.  I further find that the 
Respondent™s direct dealing with 
employees about the proposed cha
nges is a violation of Section 8(a)(1) and (5) of the Act.   
V. PROCESSING OF GRIEVANCES
 Prior to the strike, when the Union filed a written grievance, 
Director of Human Resources Michael Young would set the matter for consideration in a meeting between the Union and 
management.  The meeting was usually held within 5 days of 
the grievance being filed.  Since about March 25, 1997, the 
Union has filed several grieva
nces.  Young has not responded 
to any of the grievances or sc
heduled them for meetings.  The 
Respondent offered no reasonable explanation for the change in 
practice of promptly acknowledg
ing grievances and scheduling 
them for discussion.  I find that the Respondent™s conduct of 
refusing to meet and confer abou
t grievances is a violation of 
Section 8(a)(1) and (5) of the Act.  
Kenton Transfer Co
., 298 NLRB 487, 488Œ489 (1990); 
Conoco, Inc., 287 NLRB 548 (1987). VI. CHANGES IN HEALTH PLAN PROVIDERS 
The employees™ medical plan in effect at the time of the pre-
sent hearing had been the subject of litigation in the earlier 

unfair labor practice proceeding. Judge Ladwig found that the 
Respondent had unilaterally institu
ted a new health care deliv-
ery system through Med-Pay, Inc. He concluded that this action 
was a violation of Section 8(a)(1) and (5) of the Act.  
On about August 11, 1997, the 
Respondent posted a letter 
from Med-Pay that noted certain changes in the physicians that 
were part of its plan.  The letter states that after October 1, 
1997, Med-Pay was no longer cont
racting with Columbia Hos-
pitals North and South. As a resu
lt, care by certain physicians 
would no longer receive discounted coverage and their services 
would be subject to lower bene
fit provisions under the health 
plan. The Respondent has previously been found to have unlaw-
fully instituted the Med-Pay plan. I find, therefore, that the 
Respondent is responsible for the effects resulting from 
changes in that plan. The Respo
ndent did not offer to bargain 
                                                          
                                                           
5 Employees Glen Smithson and Jim 
Bishop were assistants to Re-
spondent™s supervisors.  They each asked employees for their prefer-
ences as to the proposed change in 
work schedules. I find that Smithson 
and Bishop were thus acting as Respondent™s agents within the mean-
ing of Sec. 2(13) of the Act when performing this task.  
CDR Mfg., 324 
NLRB 786 (1997); 
Roskin Bros., Inc
., 274 NLRB 413, 421 (1985). 
with the Union before notifying the employees of the Med-Pay 
changes. I find that such conduct is a violation of Section 
8(a)(1) and (5) of the Act.  
CONCLUSIONS OF LAW 
1. Paul Mueller Company is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2. The Sheet Metal Workers International Association, Local 
208, is a labor organization within
 the meaning of Section 2(5) 
of the Act. 3. Respondent has violated Section 8(a)(1), (3), and (5) of 
the Act.  
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 

2(6) and (7) of the Act. 
 On these findings of fact and conclusions of law, and on the 
entire record, I issue the following recommended
6 ORDER The Respondent, Paul Mueller Company, Springfield, Mis-
souri, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Refusing to promptly rein
state unfair labor practice strik-
ers to their former positions of
 employment upon their uncondi-
tional offer to return to work.   
(b) Refusing to notify the Union, and affording it an oppor-
tunity to bargain about, change
s in unit employees™ terms and 
conditions of employment.  
(c) Dealing directly with employees concerning proposed 
changes in their hours and days of work. 
(d) Refusing to meet and confer about grievances filed by the 
Union.  (e) Making unilateral changes in
 unit employees™ health care 
providers. (f) In any like or related manner 
interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer Steve 
Slone full reinstatement to his former job as the second shift 24 gun welder without prejudice to hi
s seniority or any other rights 
or privileges previously enjoyed. 
(b) Make Steve Slone whole for any loss of earnings and 
other benefits suffered as a result of the failure to promptly 
reinstate him to his former position of employment, computed 
on a quarterly basis, less any net interim earnings, as prescribed 
in F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 PAUL MUELLER CO. 335(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Make whole unit employees for any losses they may have 
suffered as a result of the Respondent™s unilateral change in 
their health care providers.  
(e) Upon request of the Union revoke the changes to the em-
ployees™ health care providers unilaterally announced by the 
Respondent on August 11, 1997. 
(f) On request, bargain with the Union as the exclusive col-
lective-bargaining representative of the employees in the fol-
lowing appropriate unit concerning terms and conditions of 
employment and, if an understanding is reached, embody the 
understanding in a signed agreement: 
 All full-time and regular part-time craftsmen, fabricators, and 
production employees employed by Respondent at its Spring-
field, Missouri, facility, excluding all executives, managers, 
professional employees, techni
cal employees, office employ-
ees, clerical employees, administrative employees, guards, 
and supervisors as defined in
 the Act and employees em-
ployed in the machine shop, maintenance areas and other ma-
chinist work areas. 
 (g) Promptly meet and confer with the Union concerning 
grievances. 
(h) Within 14 days after service by the Region, post at its fa-
cility in Springfield, Missouri, copies of the attached notice 
marked ﬁAppendix.ﬂ7  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 17, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since November 12, 1996.  
Excel Container
, 325 NLRB 17 (1997). 
(i) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
                                                           
 7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  